   Case 1:20-cr-00082-LO Document 19 Filed 04/11/20 Page 1 of 3 PageID# 61



                   IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

 UNITED STATES OF AMERICA

        v.                                            Case No. 1:20-cr-82

 JOHN WILLIAM KIRBY KELLEY,
    a/k/a “Carl,”
    a/k/a “BotGod”

        Defendant.


                  JOINT MOTION TO EXTEND TIME FOR INDICTMENT

       COMES NOW the United States of America by its attorneys, G. Zachary Terwilliger,

United States Attorney for the Eastern District of Virginia, and Carina A. Cuellar, Assistant

United States Attorney, with the express consent of the defendant, and with advice of defense

counsel, and respectfully moves this Court to extend the time to indict this case from April 14,

2020 until May 14, 2020. In support thereof, the parties state as follows:

       1.      The defendant was arrested on a federal charge on January 10, 2020. The

defendant made his initial appearance in the Eastern District of Virginia on January 10, 2020.

The defendant was ordered detained pending a combined preliminary and detention hearing. On

January 15, 2020, the defendant appeared in court for his combined preliminary and detention

hearing. After the defendant waived his preliminary hearing and did not seek release from

custody, the Honorable John F. Anderson, United States Magistrate Judge for the Eastern District

of Virginia, found that the criminal complaint was supported by probable cause and ordered the

defendant detained pending trial.
    Case 1:20-cr-00082-LO Document 19 Filed 04/11/20 Page 2 of 3 PageID# 62



       2.      The Speedy Trial Act requires that a defendant be indicted within thirty days of

the defendant’s arrest. See 18 U.S.C. § 3161(b). The Court granted an extension of this time,

extending the time to indict until April 14, 2020.

       3.      The defendant has signed a plea agreement and his plea hearing is currently

scheduled for May 8, 2020. The plea hearing could not be scheduled earlier because of the

public health crisis posed by Coronavirus Disease 2019 (“COVID-19”). Pursuant to General

Order 2020-07, all criminal in-person proceedings in the U.S. District Court for the Eastern

District of Virginia, including plea hearings, with the exception of critical or emergency

proceedings, were postponed or continued until after May 1, 2020. On April 10, 2020, the Court

issued General Order 2020-12, which extended the prohibition against in-person proceedings to

June 10, 2020. The defendant’s plea hearing is not critical or an emergency proceeding.

       4.      Because the parties have reached a plea agreement and due to the public health

emergency posed by COVID-19, extending the time in which to obtain an indictment would be

in the best interests of justice and the defendant because it will allow the defendant to enter into a

pre-indictment guilty plea, which the defendant and his counsel believe is in the defendant’s best

interest, spare the public the resources required to obtain an indictment, and protect the public

from the spread of COVID-19. Therefore, the ends of justice served by the requested extension

outweigh the interests of the public and the defendant in a speedy indictment and trial.

       5.      The defendant hereby agrees to waive any objections under the Speedy Trial Act

and to extend the government’s time to indict this case through and including May 14, 2020.

Should the plea hearing need to be rescheduled then the parties will consult and seek another

extension of time to indict. This waiver is made knowingly, intentionally, and voluntarily by the

defendant, and with full knowledge of the provisions of the Speedy Trial Act, 18 U.S.C. §§ 3161,



                                                  2
   Case 1:20-cr-00082-LO Document 19 Filed 04/11/20 Page 3 of 3 PageID# 63



et. seq., and with the advice and consent of counsel.

       6.      The government has discussed this motion with counsel for the defendant.

Counsel has represented that they has spoken with the defendant about this matter and that the

defendant knowingly and voluntarily agrees to this motion.

       WHEREFORE, the parties request that the time to indict this case be extended through

and including May 14, 2020, and that such time be excluded in computing the time within which

an indictment must be filed pursuant to Title 18, United States Code, Section 3161(h).

                                                        Respectfully submitted,

                                                        G. Zachary Terwilliger
                                                        United States Attorney

                                             By:        _/s/ Carina A. Cuellar _________
                                                        Carina A. Cuellar
                                                        Assistant United States Attorney




                                                 3
